 1   MARK G. TRATOS,ESQ. (NV Bar No. 1086)
     DONALD L. PRUNTY, ESQ. (NV BAR No. 8230)
 2   SHAUNA L. NORTON,ESQ. (NV BAR No. 11320)
     GREENBERG TRAURIG, LLP
 3   10845 Griffith Peak Dr., Suite 600
     Las Vegas, Nevada 89135
 4
     Telephone: (702) 792-3773
 5   Facsimile: (702) 792-9002
     Email: tratosm@gtlaw.com;
 6          pruntyd@gtlaw.com;
            nortons@gtlaw.com
 7

 8   ROBERT D. ROURKE, ESQ.
     NEVADA BAR NO. 5757
 9   ROURKE LAW FIRM
     10161 Park Run Drive, Suite 150
10   Las Vegas, Nevada 89145
     Telephone: 702-515-7440
11   Facsimile: 702-515-7441
     rourkelaw@embarqmail.com

     Counsel.for Plaintif.f/Counterdefendant
     YWS Architects, LLC and
     Counterdefendant Tom Wucherer

                                    UNITED STATES DISTRICT COURT
16                                       DISTRICT OF NEVADA

17    YWS Architects, LLC, d/b/a YWS            Case No.: 2:17-cv-01417-RFB-VCF
      Design & Architecture, a Nevada
18    limited liability company,
                                                     STIPULATION AND ORDER
19                    Plaintiff,                       FOR DISMISSAL AS TO
                                                     COUNTER-DEFENDANT TOM
      V.                                                   WUCHERER
20
      ALON LAS VEGAS RESORT, LLC
21    fka ALON LAS VEGAS LANDCO,
      LLC, a Delaware limited liability
22    company,
23
                      Defendants.
24
25    ALON LAS VEGAS RESORT, LLC, a
      Delaware limited liability company,
26    ALON LEISURE MANAGEMENT,
      LLC, a Delaware limited liability
27    company,
                   Counter-claimm1ts,
28

     LV 421263344v1
December 26, 2018
